Exhibit 10.39
[Form Agreement for CEO and EVPs]
FISCAL YEAR 2011
2009 MANAGEMENT INCENTIVE PLAN
BONUS AGREEMENT
     This SYSCO CORPORATION FISCAL YEAR 2011 MANAGEMENT INCENTIVE PLAN BONUS
AGREEMENT (this “Agreement”) was adopted by the Plan Committee pursuant to the
Sysco Corporation 2009 Management Incentive Plan (the “Plan”) (a copy of which
is attached as Exhibit 1) and agreed to by the Company and                     
(“Executive”) effective July 1, 2010. This Agreement is effective for the fiscal
year ending July 2, 2011 (the “Plan Year”). Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Plan.
     1. Calculation of Bonus. Subject to the further adjustments, limitations
and additions provided for in the Plan and this Agreement, Executive’s bonus
under this Agreement shall be equal to the product of: (i) Executive’s MIP
Salary; and (B) the Table B Percentage. Notwithstanding the foregoing, Executive
will be entitled to a bonus under this Agreement only if the Company achieves an
Increase in Earnings per Share of at least two percent (2%) for the Plan Year
and a 3-Year Average Return on Capital of at least eleven percent (11%) for the
three fiscal years ending with the Plan Year.
          (b) General Rules Regarding Bonus Calculation.
               (i) Consistent Accounting. In determining whether or not
Executive is entitled to a bonus under this Agreement, the Company’s accounting
practice and generally accepted accounting principles shall be applied on a
basis consistent with prior periods, and such determination shall be based on
the calculations made by the Company, approved by the Plan Compensation
Committee and binding on Executive. Notwithstanding the foregoing, if there is
any material change in GAAP during a Plan Year that results in a material change
in accounting for the revenues or expenses of the Company the calculations of
the Table B Percentage for the Plan Year (the “GAAP Change Year”) shall be made
as if such change in GAAP had not occurred during the GAAP Change Year. In
determining the Increase in Earnings Per Share for the Company in the year
following the GAAP Change Year, the calculation shall be made after taking into
account such change in GAAP. In determining the 3-Year Average Return on Capital
of the Company in the year following the GAAP Change Year, the calculation shall
be made as if such accounting rules were in effect for the entire calculation
period.
               (ii) Maximum Bonus. Nothing contained in the Plan or this
Agreement shall be construed to allow the payment of a bonus under this
Agreement based on a percentage in excess of the maximum percentage set forth on
Table B, attached hereto. Notwithstanding any other provision in this Agreement
to the contrary, in no event shall the Executive be entitled to a bonus amount
for the Plan Year in excess of 1% of the Company’s earnings before income taxes
as publicly disclosed in the “Consolidated Results of Operations” section of the
financial statements contained in the Company’s annual report to the Securities
and Exchange Commission on Form 10-K for the Plan Year.
               (iii) Tax Law Changes. If the Internal Revenue Code is amended
during the Plan Year and, as a result of such amendment(s), the effective tax
rate applicable to the earnings of the Company (as described in the Income Taxes
footnote to the financial statements contained in the Company’s annual report to
the Securities and Exchange Commission on Form 10-K for the Plan Year) changes
during the year, the calculation of Table B Percentage for such Plan Year (the
“Rate Change Year”) shall be made as if such rate change had not occurred during
the Rate Change Year. In determining the Increase in Earnings Per Share for the
Company in the year following the Rate Change Year, the calculation shall be
made after taking into account such rate change. In determining the 3-Year
Average Return on Capital for the Company in the year following the Rate Change
Year, the calculation shall be made as if such rate change were in effect for
the entire calculation period.
     2. Extraordinary Events. If, during the Plan Year, the Company experiences
an Extraordinary Event(s) that results in the Company recognizing a net
after-tax gain or net after-tax income (on a consolidated basis) with respect to
such Extraordinary Event(s) (“Extraordinary Income”), the Plan

 



--------------------------------------------------------------------------------



 



Committee may reduce the Company Performance Bonus payable to Executive under
this Agreement in its sole and absolute discretion; provided however, that the
Plan Committee may not reduce the bonus payable to Executive under this
Agreement to an amount less than the bonus Executive would have earned if the
Company did not include the Extraordinary Income in the calculation of
Executive’s bonus for the Plan Year.
     3. Payment. Within ninety (90) days following the end of the Plan Year, the
Company shall determine and the Plan Committee shall approve the amount of any
bonus earned by Executive under this Agreement. Such bonus shall be payable in
the manner, at the times and in the amounts provided in the Plan.
     4. Clawback of Bonus. In accordance with the Company’s incentive payment
clawback policy, in the event of a restatement of financial results (other than
a restatement due to a change in accounting policy) within thirty-six
(36) months of the payment of a bonus under this Agreement, if the Plan
Committee determines in its sole and absolute discretion, that the bonus paid to
Executive under this Agreement for the Plan Year would have been lower had it
been calculated based on such restated results (the “Adjusted MIP Bonus”), then
the Plan Committee shall have the right, subject to applicable governing law, to
recoup from Executive, in such form and at such time as the Plan Committee
determines in its sole and absolute discretion, the difference between the
amount previously paid to Executive pursuant to this Agreement (without regard
to amounts deferred by Executive under the Company’s executive benefit plans)
and the Adjusted MIP Bonus (the “Excess Payment”). Executive hereby agrees that
Executive shall promptly repay to the Company the amount of any Excess Payment
received by Executive pursuant to this Agreement at the time or times and in the
form determined by the Plan Committee.
     5. Definitions
          (a) For Calculations Regarding Table B:
               (i) Total Capital: — for any given fiscal year, and with respect
to the Company, the sum of the following:

  (A)   Stockholder’s Equity: — the average of the amounts outstanding for the
Company (as determined under Section 5(c)) at the end of each fiscal quarter for
which the computation is being made (quarterly average basis).

  (B)   Long-Term Debt: — the average of the long-term portion of the debt of
the Company (as determined under Section 5(c)) outstanding at the end of each
fiscal quarter for which the computation is being made (quarterly average
basis).

               (ii) Return on Capital: — the Return on Capital for the Company
is expressed as a percentage and is computed by dividing the Company’s net
after-tax earnings for the relevant fiscal year by the Company’s Total Capital
for the relevant fiscal year.
               (iii) 3-Year Average Return on Capital: — the average Return on
Capital for the Company for the three fiscal years ending with the Program Year.
               (iv) Increase in Earnings Per Share: — expressed as a percentage
increase of the net after-tax fully diluted earnings per share of the Company
for the year over the prior fiscal year’s net after-tax fully diluted earnings
per share of the Company.
               (v) Table B Percentage: — the percentage determined from Table B
attached hereto which coincides with the 3-Year Average Return on Capital and
Increase in Earnings Per Share for the Company as a whole.

 



--------------------------------------------------------------------------------



 



          (b) Extraordinary Event. The sale or exchange of an operating division
or subsidiary of the Company.
          (c) Method of Calculating Quarterly Averages: — In determining the
average amount outstanding of stockholders’ equity, and long-term debt under
paragraphs 5(a)(i)(A) and 5(a)(i)(B), above, such averages shall be determined
by dividing five (5) into the sum of the amounts outstanding of the relevant
category at the end of each of the four quarters of the relevant fiscal year
plus the amount outstanding of the relevant category at the beginning of the
relevant fiscal year.
          (d) MIP Salary — Executive’s base salary as of the end of the Plan
Year.
     6. Term of Agreement. This Agreement shall be effective only for the Plan
Year.
     7. No Employment Arrangement Implied. Nothing in this Agreement or the Plan
shall imply any right of employment for Executive, and except as set forth in
Section 9 of the Plan with respect to a Change of Control or as otherwise
determined by the Committee, in its discretion, if Executive is terminated,
voluntarily or involuntarily, with or without cause, prior to the end of the
Plan Year, Executive shall not be entitled to any bonus for the Plan Year
regardless of whether or not such bonus had been or would have been earned in
whole or in part, but any unpaid bonus earned with respect to a prior fiscal
year shall not be affected.
     8. Plan Provisions shall Govern. This Agreement is subject to and governed
by the Plan and in the case of any conflict between the terms of this Agreement
and the contents of the Plan, the terms of the Plan will control.
     9. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware without regard to the principle of
conflict of laws.
     10. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     11. Severability. Provided the other provisions of this Agreement do not
frustrate the purpose and intent of the law, in the event that any portion of
this Agreement shall be determined to be invalid or unenforceable to any extent,
the same shall to that extent be deemed severable from this Agreement, and the
invalidity or unenforceability thereof shall not affect the validity and
enforceability of the remaining portion of this Agreement.
     12. Amendment and Termination. The Company may amend this Agreement at any
time without the approval of Executive up to and until the day that is ninety
(90) days after the beginning of the Plan Year. The Company may amend this
Agreement at any time that is more than ninety (90) days after the beginning of
the Plan Year without the approval of the Executive; provided however no
amendments will be permitted to this Agreement that would directly or indirectly
cause the compensation under this Agreement to fail to qualify as “performance
based compensation” as that term is defined in Section 162(m) of the Code.
Notwithstanding anything to the contrary contained in this Agreement, the
Company may terminate this Agreement at any time during the Plan Year and
Executive shall not be entitled to any bonus under this Agreement for the Plan
Year regardless of when during the Plan Year this Agreement is terminated.
[Signatures on Following Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first written above.

             
SYSCO CORPORATION
      EXECUTIVE      
 
           
By:
           
 
           
 
  Michael C. Nichols
Sr. Vice President, General Counsel
and Corporate Secretary       [Name of Executive]

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
“PLAN”

 



--------------------------------------------------------------------------------



 



TABLE B
MANAGEMENT INCENTIVE PLAN
OVERALL COMPANY PERFORMANCE

                                                                               
                                                                  3-YR     AVG  
  RETURN     ON   PERCENTAGE INCREASE IN EARNINGS PER SHARE CAPITAL   2-4%  
4-5%   5-6%   6-7%   7-8%   8-9%   9-10%   10-11%   11-12%   12-13%   13-14%  
14-15%   15-16%   16-17%   17-18%   18-19%   19-20%   20%+
11%
    20       25       45       65       75       85       95       105       115
      125       135       140       145       150       155       160       165
      170  
12%
    25       30       50       70       80       90       100       110      
120       130       140       145       150       155       160       165      
170       175  
13%
    30       40       60       80       90       100       110       120      
130       140       150       155       160       165       170       175      
180       185  
14%
    35       50       70       90       100       110       120       130      
140       150       160       165       170       175       180       185      
190       195  
15%
    40       60       80       100       110       120       130       140      
150       160       170       175       180       185       190       195      
200       205  
16%
    50       70       90       110       120       130       140       150      
160       170       180       185       190       195       200       205      
210       215  
17%
    60       80       100       120       130       140       150       160    
  170       180       190       195       200       205       210       215    
  220       225  
18%
    70       90       110       130       140       150       160       170    
  180       190       200       205       210       215       220       225    
  230       235  
19%
    75       100       120       140       150       160       170       180    
  190       200       210       215       220       225       230       235    
  240       245  
20%
    80       105       125       145       155       165       175       185    
  195       205       215       220       225       230       235       240    
  245       250  

 